Case 6:17-cv-00170-RWS-JDL Document 487 Filed 11/16/18 Page 1 of 1 PageID #: 21931



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION


  TINNUS ENTERPRISES, LLC, ZURU                     §
  LTD., ZURU INC., ZURU UK LTD.,                    §
  ZURU LLC, ZURU PTY LTD.,                          §   CIVIL ACTION NO. 6:17-CV-00170-RWS
                                                    §
                                                    §
                  Plaintiffs,                       §
                                                    §
  v.                                                §
                                                    §
  TELEBRANDS      CORPORATION,                      §
  BULBHEAD.COM, LLC, BED BATH &
  BEYOND INC.,


                  Defendants.

                                               ORDER

          The Court has recently set trial for related Case No. 6:15-cv-551 for July 22, 2019. The

   Court is of the opinion that both the resources of the parties and the Court will be best served by

   trying the original 6:15-cv-551 matter first. Accordingly, the Court STAYS this matter until

   further notice of the Court.




                So ORDERED and SIGNED this 16th day of November, 2018.
